Citation Nr: 9918346	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  95-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to January 
1958.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1994, 
from the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in May 1997.  At that 
time it was determined that new and material evidence had 
been presented to reopen the claim.  It was remanded for a 
medical examination and opinion.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Current diagnostic tests show a left frontoparietal 
craniectomy defect.

3.  The veteran's inservice head injury, incurred in December 
1957, was a minor one, without consequences.

4.  The veteran's inservice injury is not shown, by the 
medical evidence and opinion, to be related to either the 
left frontoparietal craniectomy defect or the current 
complaints of headaches.


CONCLUSION OF LAW

The veteran's inservice head injury has not resulted in a 
chronic disability.  38 U.S.C.A. §§ 1131, 5107 (West 1991 and 
Supp. 1998); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.303 (1998).

The veteran contends, in essence, that he has chronic 
headaches as a result of a head injury incurred in service.  
A review of the veteran's service medical records shows the 
veteran involved in a motor vehicle accident in December 
1957.  It was noted that he had a laceration in the center of 
the forehead which required 1 clip, and which was 24 hours 
old.  He had a contusion of the left eye.  The rest of the 
physical examination was negative.  Separation examination, 
conducted on 19 December 1957, shows the veteran giving a 
history of frequent or severe headaches, with no objective 
findings.  Evaluation was normal.

A review of the recent pertinent evidence shows VA treatment 
records dated between September 1984 and February 1994, and 
records of treatment by Dr. Tirado, and Dr. Alonso.  These 
records show continuing complaints of and treatment for 
headaches.  There are certificates, not accompanied by 
clinical records, which attest that the veteran sought 
treatment for headaches beginning in 1961.  These private 
medical records show treatment in 1958, and 1959 for 
difficulty in swallowing.  A private treatment note, dated in 
July 1993 shows the veteran persisting with cranial 
irritations, the consequences of a trauma received in 
Colorado with the Army.

The report of a VA examination, conducted in May 1997, shows 
the veteran reporting an inservice head trauma in 1957 which 
required surgical intervention and sutures.  Both skull 
series and CT scan were reported as compatible with a left 
frontoparietal craniectomy.  He complained of a headaches 
following this trauma, more severe during the past 8-10 
years, now not relieved by medication.  He described these 
headaches as generalized, oppressive, and moderately severe.  
He reported dizziness as an accompanying symptom.  He 
reported daily episodes, lasting for four to five hours, and 
he may have more than one in a day.  He reported emergency 
room treatment several times in the prior month, and stated 
that the headaches are prostrating and accompanied by a 
sensation of dizziness and disorientation.

Examination showed the veteran to be alert, oriented, 
cooperative, with fair memory, insight, and judgement.  There 
was no aphasia, apraxia or agnosia.  There was no impairment 
of the cranial nerves.  He had a normal gait.  There was no 
dysmetria or dyssynergia.  Romberg and tandem were negative.  
There was no focal motor deficit.  The sensory system was 
grossly normal and deep tendon reflexes were symmetric all 
over, with no pathological reflexes.  The diagnosis was post 
traumatic headaches.  The examiner commented that with 
available information the headaches were considered to be a 
result of his inservice head injury.

An addendum to the May 1997 examination report, dated in June 
1997, shows the examiner offering a revised opinion.  He 
stated that he had now reviewed the claims folder.  Progress 
notes dated in December 1957 showed the veteran involved in a 
civilian auto accident on December 2, 1957 while riding in 
the back seat of Rosa Rosa's car when the driver lost control 
and car overturned 2-3 times after hitting a pile of dirt.  
Physical examination showed small laceration center forehead, 
24 hours old, contusion over left eye, rest of physical 
examination negative.

The examiner noted that although the CT scan and skull series 
revealed a left frontoparietal craniectomy defect, this was 
not mentioned at the time of the accident in 1957 in the 
medical records of that time.  The physician noted that the 
description given in the service medical records reveals only 
a minor injury, not requiring surgical intervention.  Recent 
medical records, which could explain further as to the 
indication of these studies and origin of findings are not 
available.  He stated that considering the evidence in the 
claims folder it must be concluded that the injury sustained 
in 1957 was a minor one, without consequences.  The CT scan 
and skull series findings appear not related to this injury, 
so the post traumatic headaches cannot be definitely related 
to this inservice injury.

The Board concludes that the evidence of record indicates 
that the veteran has complained of headaches for many years.  
He has attributed these headaches to an inservice head injury 
in 1957.  Private medical records which have attributed his 
current complaints to the inservice injury are not shown to 
be based on a review of the whole record.  They are based on 
a history provided by the veteran, and not on a review of his 
service medical records.  

Recent VA examination, which included a review of the service 
medical records, includes an opinion that states that the 
inservice injury is not related to the current complaints.  A 
professional opinion, rendered after a review of all the 
evidence, concluded that the veteran's inservice injury was a 
minor one, without consequences.  The preponderance of the 
evidence indicates that the inservice injury is not related 
to the veteran's complaints of headaches.  A grant of service 
connection for residuals of a head injury is not in order.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

